Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A general court-martial convicted the accused of four specifications alleging housebreaking, in violation of Article 130, Uniform Code of Military Justice, 50 USC § 724, and four specifications alleging larceny of sums each less than $20.00, in violation of Article 121 of the Code, supra, 50 USC § 715. The convening authority disapproved the findings on one specification of each charge, and substantially reduced the period of confinement. Otherwise the findings and sentence were approved. An Army board of review affirmed the findings and sentence as modified by thé conven*750ing authority. On petition of the accused, this Court granted further review to consider two questions, the nature of which will appear as we proceed.
The facts upon which the approved findings were based are as follows. During the night of February 11, 1952, three buildings occupied by the Department of Motors at Fort Sill, Oklahoma, were forcibly entered, and the contents of the coin boxes of automatic vending machines located therein were rifled. On the night in question, the accused was a member of the guard detail assigned to the area, and the buildings entered were located upon his post. When it was discovered that he had been observed with a large quantity of coins in his possession, some of which he exchanged for bills, he was apprehended and put in confinement.
After evidence of the foregoing facts had been introduced at the trial, the prosecution produced one Private First Class Jimmie Ferguson, an inmate of the barracks to which the accused was assigned upon his confinement. Since he had known the accused ■ during the course of a previous confinement, Ferguson asked him, he testified, why he was confined. • The accused then volunteered the information that he had done “a little job” while on guard duty at the Department of Motors, and later furnished most of the details of the unlawful entries and larcenies. Of course, Ferguson did not preface his question by the warning described in Article 31 (6) of the Code, supra, 50 USC § 602. Thereafter, the witness testified, he was asked by the provost sergeant, Sergeant Foster, whether the accused had made any statements concerning the offenses. Ferguson then reported the accused’s statement to him, and he was referred to the Criminal Investigation Division.
The law officer advised the accused of his right to present evidence as to the voluntary nature of the statements testified to. The accused elected to remain silent, and offered no evidence on the question. The statement was then received over objection of the accused. Testifying upon the merits, the accused denied having made any statement to Ferguson, and denied all complicity in the crimes. After the defense had rested, the provost sergeant was called as a witness at the direction of the court. In his testimony is found the heart of the first question.
This witness testified that when the accused was confined he had been instructed by representatives of the Criminal Investigation Division to assign another prisoner to watch the accused. The representative recommended that “a good reliable rat” be selected for the purpose, and, in the words of the sergeant, “Ferguson qualified better than anyone I knew.” Further instructions were given to permit Ferguson to visit the Division whenever he requested. In compliance with these instructions, Sergeant Foster assigned Ferguson to the accused’s barracks, but he did not tell him what type of information was expected. Ferguson did not report any information to him, but he was sent to the Division upon their request.
The accused now contends that since Ferguson was. an agent of the Criminal Investigation Division, any statement obtained by him was procured in violation of Article 31(6) of the Code, supra, for, admittedly, no preliminary warning had been given.
Although this contention is founded upon a fact in issue at the trial, we believe the evidence permits no conclusion other than that Ferguson was placed near the accused at the direction of agents of the Division for the sole purpose of procuring incriminating statements. The accused was unaware of Ferguson’s connection with the authorities, and any incriminating statements were made in the course of what on its face was an ordinary conversation between inmates of a stockade. No question- of coercion, unlawful influence, or unlawful inducement is presented.
The first question raised is thus narrowed down to whether the absence of a warning precludes the use of the accused’s statement under the circumstances of this ease.
In criminal trials before both civil and military tribunals the principal purpose of all evidence is to establish the facts in issue. While a number of rules govern the admissibility - of evi*751dence, basically all are predicated upon this purpose. The rules governing the admissibility of confessions present a striking example of the reliance of procedural regulations upon logical trustworthiness. State v. Palko, 121 Conn 669, 186 Atl 657. Confessions involuntarily ob- tained are excluded from evidence, not solely because their procurement violates the constitutional privilege against self incrimination, but also because being so obtained they are untrustworthy. Thus, the principle upon which such a confession is excluded is its lack of logical tendency to establish a fact in issue. Wigmore, Evidence, 3d ed., section 822. This basis for excluding involuntary confessions was adopted by the military system at an early date, as indicated by Winthrop’s Military Law and Precedents, 2d ed., 1920 Reprint, page 328:
“But the most familiar requisite to the admissibility of a confession is that it must have been voluntary; and the onus to show that it was such is upon the prosecution in offering it. A confession is, in a legal sense, ‘voluntary’ when it is not induced or materially influenced by hope of release or other benefit, or fear of punishment or injury, inspired by one in authority; or, more specifically, where it is not induced or influenced by words or acts, — such as promises, assurances, threats, harsh treatment, or the like, — on the part of an official or other person competent to effectuate what is promised, threatened, &c, or at least believed to be thus competent by the party confessing. And the reason of the rule is that where the confession is not thus voluntary, there is always ground to Relieve that it may not be true.”
In the civilian sphere, generally, confessions made to law enforcement authorities by one not shown to be aware of his right to remain silent, and of the fact that anything he may say may be used against him, are viewed with circumspection. Under these circumstances, it has been recognized that the safer and better course is to require that each and every person interrogated be advised of his rights. United States v. Kallas, 272 Fed 742 (CA 9th Cir). In every case, the question of warning has been held to relate to voluntariness. While courts have recognized a requirement of warning to be the preferable rule, nevertheless, in the absence of statute, warning is not an indispensable requisite to admissibility. United States v. Kallas, supra; Gerad v. United States, 61 F2d 872 (CA 7th Cir); Wagner v. State, 43 Ariz 560, 33 P2d 602; Commonwealth v. Buck, 285 Mass 41, 188 NE 613.
The development of this phase of criminal law has followed a similar course in the military system, where the effect of authority and the influence of superior rank or official position are readily discernible — Winthrop’s Military Law and Precedents, supra, page 329. While no inflexible requirement that a warning precede any questioning of a person suspected or accused of an offense existed prior to the 1948 revision of the Articles of War, yet, in the absence of a warning, self-incriminatory statements of any accused were excluded unless voluntariness was otherwise clearly shown. Manual for Courts-Martial, U. S. Army, 1917, paragraph 225; Manual for Courts-Martial, U. S. Army, 1928, paragraph 114a. The basis for this rule was described by an Army board of review in United States v. Rodriquez, 69 BR 289, 292, as follows:
“In the application of the general rule that confessions which are not voluntarily made should not be received in evidence in military cases consideration should be given to the fact that a confession made by a soldier to a military superior is likely to be involuntary for the reason that relationship of rank has a bearing on the strength of any inducement that may have been offered. In addition, it must be considered that there is an implied command, and consequently an element of presumptive coercion, whenever a military superior asks a question of a subordinate who either does not know, or has hot been warned of, his privilege against self-incrimination.”
However, when, it affirmatively and *752clearly appeared, that the disparity in rank had no effect upon the making of a statement, the fact that no warning was in fact given has been held immaterial. United States v. Hummel, 81 BR 349, 356.
When revision of the Articles of War was under consideration by Congress, Representative Burleson, offered an amendment to the changes proposed by the House Committee on Armed Services, requiring a warning be given to one charged with an offense. This amendment was adopted and became a part of Article of War 24, 10 USC § 1495. The extent of its application was not limited to situations in which military rank alone was involved. Rather the view adopted by many civilian jurisdictions prompted the requirement, and the consideration of “officiality” was placed on an equal plane with rank. At the- time the amendment was offered, Representative Burleson explained:
"... I feel that when anyone authorized to take statements from an accused interrogates him for that purpose that he should tell the accused that any statement he makes may be used against him on the trial of the offense with which he is charged.”
Article 31(5), supra, extends the provisions of its predecessor, Article of War 24, supra, to persons  “suspected” as well as “accused,” but no intention to extend the requirement to other than “official investigation” is found in the legislative history of the Uniform Code. The Article provides:
“No person subject to this code shall interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.”
Taken literally, this Article is applicable to interrogation by all persons included within the term “persons subject to the code” as defined by Article 2 of the Code, supra, 50 USC § 552, or any other who is suspected or accused of an offense. However, this phrase was used in a limited sense. In our opinion, in addition to the limitation referred to in the legislative history of the requirement, there is a definitely restrictive element of officiality in the choice of the language “interrogate, or request any statement,” wholly absent from the relatively loose phrase “person subject to this code,” for military persons not assigned to investigate offenses, do not ordinarily interrogate nor do they request statements from others accused or suspected of crime. See United States v. Wilson and Harvey, 2 USCMA 248, 8 CMR 48. This is not the sole limitation upon the Article’s applicability, however. Judicial discretion indicates a necessity for denying its application to a situation not considered by its framers, and wholly unrelated to the reasons for its creation.
Such a situation is presented in this case. Careful consideration of the history of the requirement of  warning, compels a conclusion that its purpose is to avoid impairment of the constitutional guarantee against compulsory self incrimination. Because of the effect of superior rank or official position upon one subject to military law, the mere asking of a question under certain circumstances is the equivalent of a command. A person subjected to these pressures may rightly be regarded as deprived of his freedom to answer or to remain silent. Under such circumstances, we do not hesitate to reverse convictions whenever the accused has been deprived of the full benefit of the rights granted him by Congress. See United States v. Wilson and Harvey, supra; United States v. Rosato, 3 USCMA 143, 11 CMR 143. By the same token, however, it is our duty to see to it that such rights are not extended beyond the reasonable intendment of the Code at the expense of substantial justice and on grounds that are fanciful or unsubstantial.
In the instant case, the accused’s *753statement was made to a fellow prisoner in the course of a conversa- tion between equals. It fol- lowed upon the very usual question, “What are you in for?” No one could reasonably infer from any of the surrounding circumstances that the accused was placed in such a position as to compel a reply to questions asked by Ferguson. The voluntariness of his statement is beyond question.
There remains to be considered, then, only whether the deceit practiced by Ferguson and the agents of the Division in concealing Ferguson’s official position, requires the exclusion of the statement. Upon this point, civilian courts appear to be unanimous in holding that fraud or deceit negatives admissibility only when the nature of the fraud or deceit is calculated to elicit an untrue statement. Thus, it has been held that a detective may be placed in confinement with another for the sole purpose of gaining his confidence and obtaining incriminating statements. The ruse, while frequently deprecated by the courts, is nonetheless permitted. People v. Lipsczinska, 212 Mich 484, 180 NW 617, 622; Burton v. State, 107 Ala 108, 18 So 284; State v. Brooks, 92 Mo 542, 5 SW 257, 330; Heldt v. State, 20 Neb 492, 30 NW 626; Commonwealth v. Flood, 152 Mass 529, 25 NE 971; People v. Scott, 195 NY 224, 88 NE 35.
There is nothing in the history of Article 31(6) which calls for a conclusion at variance with the results obtaining in civilian jurisdictions.
We conclude from the foregoing that the provisions of Article 31(6), supra, do not apply to this situation. It follows that the confessions were properly before the court despite the absence of a preliminary warning.
The accused’s final contention is that there was an unreasonable multiplication of charges against him. Our answer need not be lengthy.  He stands convicted of six offenses, to wit: breaking into three different buildings, and committing three distinct larcenies, one in each of the three buildings. Better examples of separate offenses can hardly be imagined. This is not at all the situation comprehended by paragraph 266 of the Manual, supra, which admonishes against an unreasonable multiplication of charges as to “one transaction, or what is substantially one transaction.”
The decision of the board of review is affirmed.